DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 9, 11, 12, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 7, 9, 11, 12, 17 and 19 all utilize the word “preferably” to further describe the claims.  However, the use of the word “preferably” in the claim language renders these claims vague and indefinite in as much as it is not known if the clauses following these “preferably” phrases are required limitations of the claims or are merely exemplary and non-required.  Please note that 

Allowable Subject Matter
The international examiner has offered at least U. S. Pat. 5,582,634 as an alleged inventive step “Y”-type reference in the International Preliminary Report on Patentability associated w/ PCT/FI2019/050684 (i. e. the Applicants’ parent application).  The international examiner submitted that this U. S. Pat. 5,582,634 described the Applicants’ base process and system for extracting chlorine values out of a gas and converting them into hydrochloric acid by passing the chlorine-containing gas into a wet scrubber (where they are scrubbed and sorbed into an aqueous solution: please not at least col. 3 ln. 64 to col. 4 ln. 11 in this U. S. Pat. 5,582,634); passing the resulting loaded and spent scrubbing solution into an evaporator/pre-evaporator unit (7,9) to produce a slurry containing metallic solids and aqueous solution (13): please note col. 5 ln. 12 in this U. S. Pat. 5,582,634, and passing this slurry containing metallic solids and aqueous solution into a separation unit (16) to extract (and collect) the solid metallic values out the aqueous solution: please note at least col. 4 ln. 60 in this U. S. Pat. 5,582,634.  The international examiner admitted and conceded that this U. S. Pat. 5,5,82,634 lacks a teaching of directing the spent and loaded aqueous solution emitted from the wet scrubber into a solids/liquid separation device and then forwarding the liquid extracted from this separation device into an evaporator (as embraced in the scope of at least the Applicants’ independent claims), but contended that this difference would have been obvious because such inter-change of the relative locations of the evaporator and solids/liquid separation device in the effluent(s) treatment train described in the prior art would have essentially been an obvious choice of design that does not reflect any special technical effect.

Hence, the U. S. examiner will not offer any rejections against any of the Applicants’ claims based on the teachings provided in this U. S. Pat. 5,582,634 (or any of the other art mentioned in the Search Report associated w/ PCT/FI2019/050684, i. e. the Applicants’ parent application).
The search of the U. S. examiner produced considerably less-relevant references that are cumulative to the generic art of producing hydrochloric acid, which clearly do not teach or suggest the invention described in at least the Applicants’ independent claims.  Specifically, the search of the U. S. examiner also produced WO 01 25 143 A1; FR 2 089 429 A5; GB 740 252 A and also U. S. Pat. 3,885,929.  A superficial review of the abstracts associated w/ these references renders it clear that no further discussion of the technology described in these references is deemed necessary.
In conclusion, all of the Applicants’ claims have been allowed over the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736